                                           Case 3:17-cv-00937-SK Document 73 Filed 11/13/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LORI NIXON,                                         Case No. 17-cv-00937-SK
                                   8                     Plaintiff,
                                                                                             THIRD ORDER REQUIRING JOINT
                                   9              v.                                         STATUS REPORT
                                  10     GEORGE R. BLUMENTHAL,
                                                                                             Regarding Docket No. 65
                                  11                     Defendant.

                                  12          On October 15, 2018, the Court required the parties to file status reports every six months,
Northern District of California
 United States District Court




                                  13   or sooner if the writ proceeding was terminated, setting forth the status of the writ proceeding.

                                  14   The parties filed a joint status report on April 16, 2020, but have not filed one since. By no later

                                  15   than November 24, 2020, the parties shall file a report to inform the Court regarding the status of

                                  16   the writ proceeding. Moreover, the parties are reminded that they have an obligation to file status

                                  17   reports every six months, without an additional order to do so each time. If the parties again fail to

                                  18   timely file a status report, the Court will dismiss this action for failure to prosecute pursuant to

                                  19   Federal Rule of Civil Procedure 41(b) without further notice.

                                  20          IT IS SO ORDERED.

                                  21   Dated: November 13, 2020

                                  22                                                     ______________________________________
                                                                                         SALLIE KIM
                                  23                                                     United States Magistrate Judge

                                  24

                                  25

                                  26
                                  27

                                  28
